MEMORANDUM OPINION
No. 04-02-00382-CR
Brandon HUNT,
Appellant
v.
The STATE of Texas,
Appellee
From the 144th Judicial District Court, Bexar County, Texas 
Trial Court No. 2001-CR-6994A
Honorable Mark R. Luitjen, Judge Presiding
Opinion by:	Sarah B. Duncan, Justice
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	June 18, 2003
DISMISSED; MOTION TO WITHDRAW GRANTED
	After a jury found Brandon Hunt guilty of aggravated assault with a deadly weapon, Hunt and
the State entered into a plea bargain agreement pursuant to which (1) Hunt agreed to waive his right
to have the jury assess punishment and to appeal the judgment; (2) Hunt agreed to plead guilty in a
second case of aggravated assault with a deadly weapon; (3) the State agreed to recommend
punishment of twenty years imprisonment in this case and five years in the second case and to dismiss
a third similar charge. The State complied with its part of the agreement. The trial court sentenced
Hunt in accordance with the agreement. Notwithstanding his agreement, Hunt appealed.
	Hunt's court-appointed appellate attorney filed a motion to withdraw and a brief in which she
raises no arguable points of error and concludes this appeal is frivolous and without merit. The brief
meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Hunt was
provided copies of the brief and motion to withdraw and was informed of his right to review the
record and file his own brief. He has not done so.
	We have reviewed the record and counsel's brief and agree the appeal is frivolous and without
merit. The record does not suggest any unfairness in securing the agreement between Hunt and the
State; and the record establishes Hunt was fully aware of the consequences of his waiver of the right
to appeal. Accordingly, Hunt is bound by his agreement. See Blanco v. State, 18 S.W.3d 218 (Tex.
Crim. App. 2000). We therefore dismiss this appeal and grant the motion to withdraw filed by Hunt's
counsel.
							Sarah B. Duncan, Justice
Do not publish